EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Spanheimer on 12/27/2021.
The application has been amended as follows: Claims 15 and 16 are canceled.
In claim 1 line 12, the word “providing” found before the phrase “a delivery device” has been deleted and replaced by the following phrase “wherein the composition is delivered by”.
Also in claim 1 line 12, the second instance of the word “composition” has been deleted and replaced by the phrase “delivery device”.
In claim 1 line 21 (forth line from bottom of claim), after the recitation of “patient” the following phrase has been inserted “using the delivery device”.
In claim 17 line 1, the number “16” has been deleted and replaced by the number “1”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the arguments in view of the amended claims filed 11/15/2021 are persuasive. As applicants assert the primary reference Saber does not teach the claimed ratio of silica to silanol. As detailed in applicants arguments and affidavit filed 6/15/2021 the ratio was critical with respect to counteracting a decrease in viscosity over time. Therefore the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAMES W ROGERS/Primary Examiner, Art Unit 1618